Order filed, August 12, 2016.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                       ____________

                                   NO. 01-16-00055-CR

                        BRANDON JEREMY REED, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 178th District Court
                                Harris County, Texas
                             Trial Court Case 1444601



                                          ORDER

       The reporter’s record in this case was due February 1, 2016. See Tex. R. App. P.
35.1. On February 16, 2016, this court ordered the court reporter to file the record within
30 days. The record has not been filed with the court. Because the reporter’s record has
not been filed timely, we issue the following order.

       We order Bonnie Rodriguez, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 10 days of the date of this order.
       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



       /s/ Michael Massengale

       Acting individually